Title: To John Adams from Oliver Whipple, 26 April 1790
From: Whipple, Oliver
To: Adams, John



Most respected Sir.
Portsmouth Newhampe. April 26th. 1790

The Length of Time, Since I had the Honour of a personal Interview and the Vicisitudes of our public affairs, perhaps have almost obliterated my Name from your Rememberance; but you will pardon my epistolary Introduction, when I tell you I am ambitious of your Notice, and claim a Kind of Right to your favorable Attention. I reflect with emense Pleasure, that my first Efforts to tread the Paths of Science and Study, were in your hond. father’s House, where I ha during the Space of four Months, your friendly Attention and kind Advice; and I hope I shall not be deem’d guilty of Flattery, when I say, that from that early Period, I discover’d myself & more from the Presages of others, that your Learning, Abilities, Virtues and Industry in the Round of Science, would one Day raise you to some high Degree of Eminence, (as we see at this Day) to which I sincrely congratulate you, and in which our Country exults with the most Heartfelt Satisfaction.  Since my Entering on Buisness, Portsmouth has been the Place of my Residence, where I once had the Honour of Seeing you at my House, I have lived here eighteen Years, & always demeaned myself as a good Citizen of America and by my Industry and good Fortune, have acquired a handsome & independant Estate, but the Buisness of our Profession now grows tiresome and I wish to leave that Drudgery, to the Junior Practiscioners, for some more agreeable Imployment.—As the Congress are now maturing & perfecting a Plan of Finance & national Revenues, the Excise will soon be an Object of their Attention, and when sitted of Course, appointments will take Place,  thro’ the several States, should this be the Case, I most earnestley entreat your Friendship, that my Name may be handed to the President, as a Candidate for the Collection of Excise in this State; To ask Favors of this kind is perhaps novel, but my Situation in this State is very singular, I have not, nor has Mrs Whipple a Relative in the State, our Relations are at Boston Providence & Newport, and I thank God they are those kind of People, who are feoderals, and are now, Tto my Knowledge, Strugling against the basest faction that ever disgraced Society, to establish good order and Government. Our Delegates are Natives of this state, they have each their peculiar Friends & Connections, to whom they will be attentive; Mr. Langdon my Friend & Neighbour, I believe will not be wanting to push my Interest to the President; Mr Livermore is a good Man, but  undoubtedly give Prefference to his own Circle of Friends, as to the other Delegates of our State my small Acquaintance with them will not permit me To ask favors;  I wish if it may not be too troublesome; that you will converse with Mr. Langdon on the subject of Mr. Dallow, Mr King, Mr. Thatcher, Mr. Goodhue, Mr. Patridge, and Mr. Leonard as well as other honorable Members, are personally known to me, who if my Name is mentioned, will not be unfriendly; You  may depend Sr I shall not dishonour your Recommendation; I have the Honour to be a Majestrate in this State, hold a Colonel’s Commission in the Alarm Core, in this District, and lately was nominated by the Counsul of this State for one of the Judges of the Superiour Bench tho’ Mr Alcott, who stood before me in Nomination was appointed, I do not mention these Matters with any other View, but to show you I am not unnotic’d in my own State; being a Native of America, acquainted with its Laws Constitutions, Commerce & Interest I feel a most ardent Desire to serve her at Home or abroad, new Scenes are opening and new political Connections are dayly forming, in some Capacity one thinks I could do myself Honour, nor Stain the Character of my Country; some Persons of distinguished Character in our Country will soon be appointed as Commissioners &c to foreign Courts, in Capacity of Secretary to such a Charge, I would gladly serve; but whatever may be my Fortune I must implore your Pardon for the Freedom I have taken, with a Person of your high Rank: I shall never cease to venerate your Character & for every Intimation in my Favor pour forth the fullness of my Heart animated with every possible Sentiment of Respect, and Gratitude
I am Sr. with / the greatest Esteem, your / most obedt & very humble / Servt:

Oliver Whipple